DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 contains the limitation “the hollow-out groove” which does not have proper antecedent basis. For the purpose of this Office Action, “the hollow-out groove” will be treated as if it reads “the at least one hollow-out groove”.


Claim 6 depends on claim 1 and contains the limitation “the extensional break-proof grid segment” and “the rectangular grid segment” in lines 2-4 which do not have antecedent basis in claim 1. For the purpose of this Office Action, claim 6 will be treated as if it depends from claim 2 to provide proper antecedent basis for the claim limitations. 

Claim 7 depends on claim 1 and contains the limitations “the isosceles trapezoidal grid segment” and “the extensional break-proof grid segment” in lines 2-4 which do not have antecedent basis in claim 1. For the purpose of this Office Action, claim 7 will be treated as if it depends from claim 2 to provide proper antecedent basis for the claim limitations. 

Claim 8 contains the limitation “the hollow-out groove” which does not have proper and clear antecedent basis. For the purpose of this Office Action, “the hollow-out groove” will be treated as if it reads “the at least one hollow-out groove”.  

Claim 9 is additionally rejected because it depends on claim 8.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 203932074U, see machine translation filed with IDS dated 1/22/2021 for mapping) in view of Umetani et al. (US 2009/0159116).

Regarding claim 1, Zhang discloses a crystalline silicon solar cell ([5] and Figures 1-5), comprising a positive electrode (front electrode structure, which can be the positive electrode of the cell, [2] and [7]), the positive electrode including a positive electrode busbar (main grid lines 1, [47]), a positive electrode grid (secondary grid lines 2 and thin grid lines 3, [47]-[48]), and a break-proof grid structure (4) ([50]-[52]), the positive electrode grid and the break-proof grid structure being integrally printed and formed ([57], see screen printing).

Zhang does not disclose that a portion of the break-proof grid structure between the positive electrode busbar and positive electrode grid includes at least one hollow-out groove.

Umetani discloses a solar cell interconnector comprising at least one hollow-out groove (Figure 5 and [89]).



Regarding claim 2, modified Zhang discloses all of the claim limitations as set forth above. Zhang additionally discloses that the break-proof grid structure is an octagon (Figures 2-5), the octagon includes a rectangular grid (41) segment located in the middle and two isosceles trapezoidal grid segments (42) that are located at both sides of the rectangular grid segment and are provided symmetrically with the rectangular grid segment (41) as a center (Figures 2-5 and [51]), the rectangular grid segment (41) spans the positive electrode busbar (1), and left and right ends of the rectangular grid segment (41) extend out of the positive electrode busbar (1) (Figures 2-5 and [50]-[51]), the extended grid segment is a rectangular extensional break- proof grid segment ([51]), both ends of the isosceles trapezoidal grid segments (42) are respectively in contact with the extensional break-proof grid segment and the positive electrode grid, the isosceles trapezoidal grid segment (42) is a tapered grid segment with a cross section gradually reducing in a direction from the positive electrode busbar to the positive electrode grid (Figures 2-3 and [50]-[51]), and the at least one hollow-out groove is located within the isosceles trapezoidal grid segments or spans the 

Regarding claims 3 and 4, modified Zhang discloses all of the claim limitations as set forth above. Zhang additionally discloses that the at least one hollow-out groove is arranged in a lengthwise direction of the positive electrode grid and wherein the at least one hollow-out groove is arranged in a direction perpendicular to a lengthwise direction of the positive electrode grid (The hollow-out groove has a length and a width and is therefore arranged in both a lengthwise direction of the electrode grid and a direction perpendicular to the lengthwise direction of the electrode grid).

Regarding claims 5-7, modified Zhang discloses all of the claim limitations as set forth above. Zhang does not explicitly disclose that a total length (L1) of the break-proof grid structure is in a range of 1-4 mm, a width (W1) of the extensional break-proof grid segment is in a range of 0.062-0.520mm, the same as that of the rectangular grid segment, and a length of the extensional break- proof grid segment is in a range of 0.016-0.026mm, wherein a width of an end of the isosceles trapezoidal grid segment in contact with the extensional break-proof grid segment is the same as that of the extensional break-proof grid segment, and a width (W2) of an end of the isosceles trapezoidal grid segment in contact with the positive electrode grid is in a range of 0.015-0.050mm, the same as that of the positive electrode grid. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

	Regarding claim 8, modified Zhang discloses all of the claim limitations as set forth above. Modified Zhang additionally discloses that the hollow-out groove is a rectangle (Umetani, Figure 5) or circle (Umetani, Figure 10).

Regarding claim 9, modified Zhang discloses all of the claim limitations as set forth above. Modified Zhang does not disclose that a length and width of the rectangle is selected from a range of 0.028-0.078mm, a diameter of the circle is in a range of 0.028-0.078mm, and a distance between a center of the hollow-out groove and an edge of the positive electrode busbar is in a range of 0.033- 0.068mm. However,  it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the dimensions of the hollow-out groove in the device of modified Zhang, since such a modification would have involved a mere change in the size or dimension of a In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726